UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7160


ADAM W. HALL,

                     Plaintiff - Appellant,

              v.

THOMAS A. HAMILTON,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:18-cv-00365-MR)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adam W. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adam W. Hall appeals the district court’s order granting Defendant’s motion for

summary judgment and dismissing with prejudice Hall’s 42 U.S.C. § 1983 complaint for

failure to properly exhaust his administrative remedies. On appeal, we confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Hall’s informal

brief does not challenge the basis for the district court’s disposition, he has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2